Owen, J.
The essential difference between the parties is whether moneys expended by the club in improving the property for golf purposes can be taken'into consideration in valuing the same for purposes of taxation. It is the contention of the owners that the real estate should be assessed for such sum as will represent its value for farm purposes. The theory of the assessing officers is that the value of the property as a whole, including the real estate -and improvements thereon, should bear some relation to the amount expended to place the property in its present condition, and as a basis for the assessment they first ascertained the amount of such expenditures and, after allowing a liberal depreciation, fixed the amount of the assessment as above stated. In, doing so they evidently had in mind the rule *84sanctioned by this court in State ex rel. Gisholt M. Co. v. Norsman, 168 Wis. 442, 169 N. W. 429. There is this difference between the property here under consideration and the property involved, in the Gisholt Case: In the Gis-holt Case the property was devoted to manufacturing purposes and the company was' a going concern with an established business. That it could be sold as such at private sale was not questioned. But because sales of such property were’ few and .far between (as testified to by the president of the company), it was ruled that the original cost'of the property less depreciation might be considered in fixing the value thereof for taxation purposes. Here the property has' been improved for the special gratification of its owners and' is devoted to the recreation and pleasures of the members of the club.
It is not at all unusual for the owner-of property to expend lárge sums of money in fitting it up to suit his personal fancy. Money so expended does not necessarily add to its value for taxation purposes, under the rule of our statute, which requires that property shall be assessed “at the full-value which could ordinarily be obtained therefor at private sale.” Sec. 1052, Stats. This requires that property shall-be assessed with reference to purposes for which it may be sold rather than the purposes to which it presently may be devoted.
It is a matter of common knowledge that there is no sale for a golf course in or adjacent to a city of the size of Oshkosh. Should the club disband or abandon the undertaking the property would have to be sold for farming purposes. It could not be sold as a golf course. In assessing it for taxation purposes, therefore, it must be appraised with reference to its value for farming purposes. The j evidence shows that this does .not exceed $14,000 .for the land. By no process or calculation can the assessment of ( $27,500 be justified. Inasmuch as the officers of the club ■ *85did not object to an assessment of $25,000, the circuit court fixed the assessment at that sum. We find no evidence to justify a higher assessment, and the judgment of the circuit court should therefore be affirmed.
By the Court. — Judgment affirmed.